Whitfield, C. J.,
delivered the opinion of the court.
The only point which we deem it proper to notice, on this appeal presenting the demurrer to the bill for consideration, is as to whether the chancery court had jurisdiction. It is clearly and thoroughly settled by the best-considered modern decisions in this state and elsewhere that such jurisdiction exists in all cases of this character. See Railroad Co. v. Garrison, 81 Miss., 264; 32 South. 996, and Crawford v. M., J. & K. C. R. R. Co., 83 Miss., 708; 36 South. 82; 102 Am. St. Rep., 476, and Pollock v. Okolona Savings Bank, 61 Miss., 293. We do not think, at this stage'of the cause, anything else is proper for decision on this demurrer. The question of liability is one best to be determined on the development of the facts of the case.
The decree is affirmed, and cause remanded, with leave to answer within thirty days from the filing of the mandate in the court below.